Willson, Judge.
1. Ho error was committed with reference to the defendant’s challenge of -the proposed juror Alsup. It appears from the bill of exception that said Alsup was competent to serve as a juror in said cause, and furthermore the defendant did not exhaust his peremptory challenges in the organization of the jury, and said Alsup did not serve upon said jury, but was challenged by the defendant, and the challenge was not counted against him, the court, in effect, allowing said challenge as one for cause.
2. There was no error in admitting the testimony of John Pate, nor in refusing to exclude it from the jury. It was proof of circumstances relevant to the issue, and, however remote it may be, was not for that reason inadmissible.
3. With regard to the bills of exception to the remarks of counsel for the prosecution in their arguments to the jury, we are of the opinion that no reversible error is shown. It may be conceded that the remarks objected to were not strictly proper and legitimate. They were, however, promptly condemned by the court, in the hearing of the jury, and, under the circum*512stances, could not have prejudiced the defendant or in any manner have affected his rights injuriously.
4. There is no doubt in our minds as to the sufficiency of the evidence to warrant and sustain the conviction. While the evidence is circumstantial, it is of that cogent and conclusive character which produces moral certainty and excludes every hypothesis except that of the defendant’s guilt. The deceased was clearly identified by age, size, clothing and other circumstances. The defendant was identified by both positive and circumstantial evidence as the person who was last seen in company with the deceased, in the immediate vicinity of where the dead body of deceased was discovered, and the dead body furnished' indubitable evidence that death had resulted from the violent act of another.
There is but one particular in which the evidence falls short of that certainty demanded by the law, and that is as to the venue of the offense. There is no direct testimony that the murder was committed in Milam county, or that the place where the dead body was found was in Milam county. It is not required, however, that venue should be established by direct testimony, nor that it should be proved beyond a reasonable doubt. It may be proved by circumstantial evidence, as any other fact, and if the evidence be reasonably sufficient to satisfy the jury that the offense was commited in the county of prosecution, this court will not disturb the conviction. (Nance v. The State, 17 Texas Ct. App., 385; Hoffman v. The State, 14 Texas Ct. App., 406; Achterberg v. The State, 8 Texas Ct. App., 463; Diggs v. The State, 7 Texas Ct. App., 359.)
In this case the evidence shows that the defendant and the deceased were traveling together, walking from Hearne, in Robertson county, towards Cause and Rockdale, in Milam county. They were walking on a railroad ‘track. They had crossed the Brazos river on the railroad bridge and were seen together near where the dead body of the deceased was found, at a point on the railroad right of way at least a mile and a half west of the Brazos river. These facts alone would certainly not establish the venue of the offense to be in Milam county. But the courts take judicial notice of the boundaries and limits of counties, and their relation or contiguity to each other. (The State v. Jordan, 12 Texas, 205; 1 Greenl. Ev., sec. 6, p. 22.) This judicial notice establishes that Robertson and Milam counties adjoin each other, the Brazos river being the common boundary line between *513them; Robertson county being located east and Milam west of said river. It follows, therefore, that a point on a line extending from Hearne, in Robertson county, westward one mile and a half west of the Brazos river, would be in Milam county, said line, as shown by a plat of the locality in evidence, being a straight one from Hearne to the point where the murder was committed. Considering together the facts proved and the facts which are matters of judicial knowledge, there is no room for doubting that the murder was committed in Milam county. The locus in quo could not possibly be in any other than Milam county.
Opinion delivered June 2, 1888.
We find no error in the conviction, and the judgment is affirmed.

Affirmed.